Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 1 of 6             PageID #: 680




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 NATIONAL COMMISSION FOR                      )
 THE CERTIFICATION OF CRANE                   )
 OPERATORS, INC.,                             )
                                              )
        Plaintiff;                            )
                                              )
                                              )
 vs.                                          ) CIVIL ACTION NO. 17-0152-CG-M
                                              )
                                              )
 NATIONWIDE EQUIPMENT
                                              )
 TRAINING , LLC, and DONALD
                                              )
 CHILDERS,
                                              )
                                              )
        Defendants.
                                              )



                                        ORDER

       This matter is before the Court on Plaintiff’s notice of filing affidavit and

accounting in support of attorney’s fees (Doc. 44). This Court previously found

the Defendants to be in contempt of court for violating the Permanent Injunction

entered in this case and imposed a sanction against Defendants in the amount of

$11,750.00 plus attorneys’ fees and costs. (Doc. 43). Plaintiff was ordered to submit

an accounting and supporting affidavit of its fees and costs that were reasonably

incurred in enforcing the injunction by December 21, 2020 and Defendants were

ordered to file any objection Defendants had to the reasonableness of the fees and

costs by January 4, 2021. Plaintiff submitted an accounting and supporting affidavit

on December 21, 2020 as ordered and, to date, Defendants have not filed an
Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 2 of 6                         PageID #: 681




objection.

        Generally, “[t]he starting point for calculating a reasonable attorney’s fee is

“the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate” for the attorney’s services. Norman v. Housing Authority of

the City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). To make this

determination, the district court should consider the relevant factors among the

twelve factors identified in Johnson v. Georgia Highway Express, Inc.1 Bivins v.

Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (citing Johnson, 488 F.2d

714, 717–719 (5th Cir. 1974)). The product of these two numbers is referred to as

the “lodestar” and there is a strong presumption that the lodestar represents a

reasonable fee. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). “Courts

are not authorized to be generous with the money of others, and it is as much the

duty of courts to see that excessive fees and expenses are not awarded as it is to see

that an adequate amount is awarded.” Am. Civil Liberties Union of Georgia v.

Barnes, 168 F.3d 423, 428 (11th Cir. 1999). Those that oppose a fee application

must present objections and proof that are specific and “reasonably precise”

concerning hours that they assert should be excluded.” Id. (citation omitted).

        After calculating the lodestar, “[t]he court may then adjust the lodestar to



1 The Fifth Circuit instructed the district court to consider, on remand, the following factors: (1) the
time and labor required; (2) the novelty and difficulty of the questions; (3) the skill requisite to
perform the legal service properly; (4) the preclusion of other employment caused by accepting the
case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by
the client or circumstances; (8) the amount involved and the results obtained; (9) the attorney’s
experience, reputation, and ability; (10) the “undesirability of the action; (11) the nature and length
of the relationship between the attorney and client; and (12) awards in similar cases. 488 F.2d 714,
717–19.


                                                   2
Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 3 of 6           PageID #: 682




reach a more appropriate attorney’s fee, based on a variety of factors.” Assoc. of

Disabled Americans v. Neptune Designs, Inc., 469 F.3d 1357, 1359 n.1 (11th Cir.

2006). The presumption that the lodestar is reasonable “may be overcome” and the

lodestar enhanced “in those rare circumstances in which the lodestar does not

adequately take into account a factor that may properly be considered in

determining a reasonable fee.” Perdue, 559 U.S. at 554 (citations omitted). The fee

applicant “must produce specific evidence” that the “enhancement was necessary to

provide fair and reasonable compensation.” Perdue, 559 U.S. at 553 (citations

omitted).

      Although the “Johnson factors are to be considered in determining the

lodestar figure; they should not be reconsidered in making either an upward or

downward adjustment to the lodestar — doing so amounts to double-counting.”

Bivins, 548 F.3d at 1349 (citing Burlington v. Dague, 505 U.S. 557, 562–563 (1992);

Perdue, 559 U.S. at 553 (“an enhancement may not be awarded based on a factor

that is subsumed in the lodestar calculation.”); Barnes v. Zaccari, 592 F. App’x 859,

871 (11th Cir. 2015) (citing Bivins, 548 F.3d at 1349).

      A. Reasonable hourly rate

      The reasonable hourly rate is generally “the prevailing market rate in the

legal community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895–896 n. 11, 104

S.Ct. 1541 (1984); Norman v. Housing Authority of the City of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988). The “relevant market” is the “place where the case is




                                           3
Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 4 of 6            PageID #: 683




filed.” American Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir.

1999) (citation and internal quotation marks omitted). The fee applicant “bears the

burden of producing satisfactory evidence that the requested rate is in line with

prevailing market rates.” Norman, 836 F.2d at 1299. In determining a reasonable

hourly rate, Johnson factors three and nine—“the skill requisite to perform the

legal service properly” and “the attorney’s experience, reputation and ability”—may

be considered. Further, although the Court does not give controlling weight to prior

awards, those awards are relevant and instructive in determining whether the

“requested rate is in line with prevailing market rates” in this judicial district for

attorneys of reasonably comparable skill, experience, and reputation to that of the

attorney seeking an award of fees. Norman, 836 F.2d at 1299. Also, the court is

familiar with the prevailing rates in this district and may rely upon its own

“knowledge and experience” to form an “independent judgment” as to a reasonable

hourly rate. Loranger v. Stierheim, 10 F. 3d 776, 781 (11th Cir. 1994) (citing

Norman, 836 F. 2d at 1303); see also Ibezim v. GEO Grp., Inc., 786 Fed. Appx. 975,

976–77 (11th Cir. 2019) (“As for assessing the reasonableness of attorney's fees, the

district court is qualified to make this decision based on its years of experience.”).

      In this case, Plaintiff retained attorney Danny J. Collier Jr. at a rate of $250

per hour to prosecute enforcement of the injunction. (Doc. 44, PageID.677). Mr.

Collier has been practicing law for approximately 25 years. (Doc. 44, PageID.676).

While Plaintiff has not offered evidence of prior awards or affidavit opinions of the

prevailing market rates, the Court is familiar with the prevailing rates in this




                                            4
Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 5 of 6            PageID #: 684




district and finds the rate to be reasonable in this case. “[W]here documentation or

testimonial support is lacking, the court may make the award on its own

experience.” Coastal Fuels Mktg., Inc. v. Fla. Exp. Shipping Co., 207 F.3d 1247,

1252 (11th Cir. 2000); Engeling v. Bashlin Indus., Inc., 2019 WL 3757784, at *1

(N.D. Ga. Feb. 7, 2019) (“Where documentation is inadequate, the district court is

not relieved of its obligation to award a reasonable fee, but the district court

traditionally has had the power to make such an award without the need of further

pleadings or an evidentiary hearing.” (quoting Norman, 836 F. 2d at 1303)).

       B. Hours reasonably expended

       The Court next determines the hours reasonably expended on the litigation.

Counsel “should make a good faith effort to exclude from a fee request hours that

are excessive, redundant or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S.

424, 434 (1983). A district court should not allow any hours “that would be

unreasonable to bill to a client and therefore to one’s adversary irrespective of the

skill, reputation or experience of counsel.” Norman, 836 F.2d at 1301 (emphasis

omitted). To determine the hours reasonably expended, the Court may consider the

first and second Johnson factors: the time and labor required and the novelty and

difficulty of the question.

       Plaintiff’s counsel reports he spent 17.2 hours in providing professional legal

services to Plaintiff in this matter from September 15, 2020 through December 7,

2020. The Court has reviewed the accounting submitted by Plaintiff’s counsel and

all of the time requested appears to have been reasonably incurred in enforcing the




                                           5
Case 1:17-cv-00152-CG-M Document 45 Filed 01/15/21 Page 6 of 6          PageID #: 685




injunction. As such, and in light of there being no objection filed by Defendants, the

Court finds that 17.2 hours were reasonably expended enforcing the injunction.

      C. Calculating the lodestar

      The Court has determined that Plaintiff is entitled to an hourly rate of $250

per hour for the services performed by Plaintiff’s counsel and that counsel

reasonably expended 17.2 hours to enforce the injunction in this action.

Accordingly, the lodestar is $4,300.00. The parties have offered no reason to adjust

the lodestar to reach a more appropriate attorney’s fee. Accordingly, the Court finds

that the lodestar amount is reasonable.

                                  CONCLUSION

      For the reasons explained above, Plaintiff is hereby awarded as a sanction

against Defendants for their violation of the Permanent Injunction, $11,750.00 plus

attorney’s fees in the amount of $4,300.00 for a total award of $16,050.00.

      DONE and ORDERED this 15th day of January, 2021.



                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          6
